Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19

Page 1 of 12 PagelD: 3655

MONTGOMERY MCCRACKEN WALKER & RHOADS LLP

(A Limited Liability Partnership Formed in Pennsylvania)

By: — Paul H. Zoubek, Esquire

Jeremy D. Mishkin, Esquire (Pro Hac Vice)

Georgette Castner, Esquire
Liberty View, Suite 600
457 Haddonfield Road
Cherry Hill, NJ 08002
(856) 488-7700
Attorneys for the Praxair Defendants

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V.
PRAXAIR, INC., et al.,

Defendants.

 

PRAXAIR DISTRIBUTION, INC., et al.,
Defendants/Third-Party Plaintiffs,
V.

PRINCETON HEALTHCARE SYSTEM
HOLDING, INC., et al.,

Third-Party Defendants.

 

 

Civil Action No.;: 3:16-cv-2435-BRM-DEA

 

THE PRAXAIR DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR
MOTION APPEALING FROM THE SPECIAL MASTER’S
RECOMMENDATIONS DATED NOVEMBER 5, 2019

The Praxair Defendants were compelled to appeal from the Special Master’s

Recommendations dated November 5, 2019 regarding two issues. First, the Praxair Defendants

wish to put an end to the witness coaching on the part of counsel for Plaintiffs and UMCPP

5066565v1

 
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 2 of 12 PagelD: 3656

during depositions. Second, UMCPP should be compelled to produce the Joint Commission
Report because there is no legal basis upon which to withhold this information.

A. DEPOSITION MISCONDUCT IN THIS CASE MUST STOP.

Plaintiffs and UMCPP make three arguments in opposition to the Praxair Defendants’
Appeal from the Special Master’s Recommendations dated November 5, 2019 regarding
deposition conduct. First, Plaintiffs and UMCPP argue that their speaking objections are
appropriate. Second, Plaintiffs and UMCPP argue that the Court should not consider their
deposition conduct during any deposition other than the Dingle deposition Praxair cited as an
example in its first application to the Special Master. Third, Plaintiffs argue that the appeal
should be denied because Praxair’s counsel allegedly engaged in similar conduct. All of these
arguments fail to address the reason why Praxair felt compelled to file this motion, because
witness coaching during depositions in this case must be stopped through enforcement of this
Court’s October 26, 2017 Order that “[n]o objections to questions posed at depositions shall be
made other than as to lack of foundation, form or privilege.” Nonetheless, these arguments will
be addressed in turn.

First, UMCPP and Plaintiffs argue that their speaking objections are appropriate “form
objections,” citing an unpublished district court case from a different circuit, Abu Dhabi
Commercial Bank v. Morgan Stanley & Co., Inc., 08-cv-7508 (SAS), 2011 WL 4526141 *8-9
(S.D.N.Y. September 21, 2011), for support. Even in the case cited, however, the Court stated
that proper objections to form are to be stated “concisely in a nonargumentative and
nonsuggestive manner” and should be limited to the statement “objection as to form and the
basis for such objection, ie., compound question[.]” Jd. at *8. Plaintiffs’ and UMCPP’s

objections were the complete opposite — argumentative and suggestive. See e.g., Dann Dingle

2.

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 3 of 12 PagelD: 3657

Deposition Transcript dated September 16, 2019 at 46:7-51:23; 56:15-59:19; 60:22-61:17;
88:23-92:3 and 232:6-19. Thus, this unprecedential opinion from another circuit does not
support their argument.

Indeed, counsel for Plaintiffs’ and UMCPP’s speaking objections are the exact type
prohibited by the Courts and under the Rules. See Applied Telematics, Inc. v. Sprint Corp., No.
94-cv-4603, 1995 WL 79237 (E.D. Pa. February 22, 1995). In Applied Telematics, the Court
stated the following with respect to these types of objections:

The “attorney may not object to a question that the attorney
does not understand. A lawyer’s purported lack of
understanding is not a proper reason to interrupt a
deposition. Nor may the lawyer state for the record what
his understanding of the question is. These types of
responses by an attorney are irrelevant and suggestive of a
particularly desired answer. If the witness does not
understand the question, or needs some language
further defined or some documents further explained,
the witness can ask the deposing lawyer to clarify or

further explain the question.”

[1995 WL 79237 at *2 (citations omitted) (emphasis
added)].

UMCPP in particular argues that their conduct is excusable because their speaking
objections follow what they characterize as repetitive questioning by the Praxair Defendants’
counsel; however, this argument is not supported by the very transcript portion that UMCPP
cites in its opposition brief on pages 4-6. Counsel for the Praxair Defendants does not ask the
same question multiple times, but rather asks several different questions including: 1) did you
look at the medical records; 2) did you ask someone to look at the medical records; 3) did anyone
else ask someone to look at the medical records; and 4) did you learn whether anyone ever

looked at the medical records. Clearly, these are in no way repetitive questions and are certainly

-3-

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 4 of 12 PagelD: 3658

not harassing — they simply are efforts to learn what UMCPP personnel did in their investigation
of the accident at issue in this matter. Further, contrary to UMCPP’s position, asked and
answered objections do not open the door to improper speaking objections, and UMCPP has
provided no legal support for this proposition.

Second, Plaintiffs and UMCPP argue that the Praxair Defendants’ application is limited
to conduct during the Dingle deposition. It is correct that the Praxair Defendants originally
raised the issue of witness coaching in its September 26, 2019 letter to the Special Master
following the September 16, 2019 deposition of Dann Dingle. On October 30, 2019, the Praxair
Defendants conducted the deposition of James Hogle, and despite the fact that the Praxair
Defendants had by that time raised deposition conduct issues with the Special Master, counsel
for Plaintiffs and UMCPP continued to coach the witness. In a November 1, 2019 letter, the
Praxair Defendants were forced again to advise the Special Master of the conduct during the
Hogle deposition to demonstrate that the conduct would continue unless the October 26, 2017
Order was enforced. Plaintiffs now argue that any issues concerning the Hogle deposition are
waived because the Hogle deposition was not raised in the original September 26, 2019 letter
(before the Hogle deposition even occurred), and thus not the subject of Judge Carroll’s
November 5, 2019 Order.

This argument is meritless. In addition to the fact that both Plaintiffs and UMCPP cited
other deposition transcripts in their opposition briefs, the Praxair Defendants used both the
Dingle and Hogle deposition transcripts in this appeal purely to illustrate the nature of what is

occurring during depositions in this case.' The Praxair Defendants did not ask the Special

 

Relatedly, Plaintiffs argue that the examples cited by the Praxair Defendants in their

moving brief focus on counsel for UMCPP, and not Plaintiffs’ counsel. As an initial matter, the
Praxair Defendants cited objections made by Plaintiffs’ counsel during the Dingle deposition in
-4-

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 5 of 12 PagelD: 3659

Master, and does not ask this Court, to find that counsel acted inappropriately in a single
deposition. Rather, the Praxair Defendants seek enforcement of this Court’s October 26, 2017
Order so that it can question witnesses going forward without a constant barrage of speaking
objections and witness coaching. Further, to the extent the Praxair Defendants would be
constrained to rely only on the Dingle deposition, the conduct is so offensive that it singularly
supports Praxair’s appeal.

Third, Plaintiffs and UMCPP argue that the appcal should be denied because Praxair’s
counsel also engages in speaking objections. The Praxair Defendants would be happy to submit
full-length videos of all of these depositions so that the Court can view the relative conduct by
counsel for the parties. One example cited by Plaintiffs’ counsel is directly on point — counsel
for the Praxair Defendants asking Plaintiffs’ counsel to rephrase a question because Plaintiffs’
counsel (hopefully) inadvertently misrepresented the contents of a letter he was showing the
witness (Pls.’ Opp. Br. at 6). By comparison, here is an example of UMCPP’s counsel behavior:

[Praxair’s counsel]: Whether you recall the incident itself,
Mr. Dingle, do you recall taking any follow-up steps to
address the condition that is represented in the verge
report that’s Dingle 5?

[UMCPP’s Counsel]: Objection to the form of the

question. What condition? I don’t know what you
mean. Please clarify.

 

its September 26, 2019 letter to the Special Master. And again, the Praxair Defendants do not
seek a finding spotlighting that a specific attorney acted inappropriately on any particular page
and line of a transcript, or that conduct was particularly egregious in a single deposition. The
Praxair Defendants parsed out illustrative examples, careful to remove the names of specific
attorneys in its application, and provided full transcripts so that the Court could understand the
context of the conduct. Both counsel for Plaintiffs and UMCPP have engaged in pervasive
speaking objections and witness coaching during depositions, the extent of which has impeded
the Praxair Defendants’ ability to discover facts from witnesses and prepare its defense.

-5-

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 6 of 12 PagelD: 3660

[Praxair’s Counsel]: You know, I’m going to ask you to
stop coaching .. . the witness, Counsel.

[110:18-112:19 (emphasis added).] Contrary to Plaintiffs’ and UMCPP’s allegations, none of
the deposition transcripts or videos illustrate that counsel for the Praxair Defendants’ conduct
was improper, harassing, or belittling.

Plaintiffs and UMCPP make several additional arguments which rely upon a
mischaracterization of the transcripts. One, Plaintiffs believe it is persuasive to tally the number
of times counsel for the Praxair Defendants objected during other depositions rather than
focusing on the validity of those objections, which Plaintiffs do not even assert were improper —
only numerous. _ It is important to note, moreover that the objections took place over the course
of seven (7) full hours of questioning, filling more than 400 pages of transcript, and were in
response to the persistent improper questioning by Plaintiffs.

Two, Plaintiffs’ opposition brief cites portions of the Martin Frith deposition, which they
have truncated to remove the harassing questions asked by Plaintiffs’ counsel that led to the cited
portions. The full context illustrates exactly what happened, and why Praxair’s counsel’s
conduct was entirely appropriate under the circumstances. (See Exhibit A with highlighting of
missing text from Frith questioning).

Three, in true contradiction of its own conduct, Plaintiffs argue that Praxair’s counsel
“improperly refused” to allow questions regarding conversations during a break. However,
Plaintiffs’ counsel, not UMCPP’s counsel, had previously raised the exact same attorney client
privilege objection at precisely the comparable point during the examination of a UMCPP
witness, Jim Hogle.

[Praxair’s Counsel]: During the break, did you talk to counsel about this case?

[Witness]: Yes.

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 7 of 12 PagelD: 3661

[Praxair’s Counsel]: What did you talk about?

[Witness]: We just -- I don't know. I don't know exact details. We just kind of were
eating lunch.

[Praxair’s Counsel]: Well, yeah. It just happened. So what did you talk about?
[Plaintiffs’ Counsel]: Objection to the form of the question.

[Witness]: I don't really understand the question.

[Praxair’s Counsel]: No; I'm asking what you talked about with counsel at lunch.

[Plaintiffs’ Counsel]: I'm just objecting to the form of the question to the extent that it's
privileged under a privileged communication between the client and the attorney.

[Praxair’s Counsel]: Well, not in New Jersey under Rule 30, so Federal Rules of Civil
Procedure Rule 30. So are you instructing him not to answer?

[Plaintiffs’ Counsel]: I'm not instructing him not to answer. I'm just stating my
objection.

[Praxair’s Counsel]: Okay. So what did you talk about at the conversation?

[UMCPP’s Counsel]: I would object to the extent that you're seeking any privileged
communications. He stated we sat and had lunch.

[Praxair’s Counsel]: Yeah.
[UMCPP’s Counsel]: That's what we did.

[Praxair’s Counsel]: Right, but I'm understanding that under Rule 30, when we’ve come
in -- we've got New Jersey case law on this.

[Praxair’s Counsel]: So what did you actually discuss? Like the words about this case. I
don't care about what was for lunch or anything.

[Witness]: I'm going to have to defer to counsel.

[UMCPP’s Counsel]: I would instruct him not to answer and talk about the
substance of any privileged communications.

[Praxair’s Counsel]: Well -- so okay. So you're instructing Mr. Hogle not to answer? I'm
making sure the record is clear. You’re instructing Mr. Hogle not to answer the question

-7-

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 8 of 12 PagelD: 3662

what did counsel discuss with him specifically during a break from when we ended the
deposition until now that we just began the deposition?

[UMCPP’s Counsel]: He just testified that we sat and had lunch and spoke generally
about this case along with many other things.

[Praxair’s Counsel]: Right, and I'm asking because I know he knows what the words
were, I'm asking what the conversation is and what it was.

[UMCPP’s Counsel]: I think he just said that he didn’t know what the exact words were.

[Praxair’s Counsel]: And I would have to say it happened less than an hour ago. So you
would certainly have a memory of what was discussed.

[UMCPP’s Counsel]: I would instruct him not to -- to the extent he even remembers
exact words, I would instruct him not to answer those questions.

[Praxair’s Counsel]: So Mr. Hogle, are you saying you don’t understand or you don’t
remember what you discussed with counsel during a lunch hour that -- after we just
reconvened or before we just reconvened?
[Witness]: I'm telling you that our discussions were about, you know, football, my son
playing football, and that’s about it. Maybe talking about looking at the Praxair
document. That’s about it. I mean, it was really not a major conversation. It was lunch
and that was it.
[Praxair’s Counsel]: Yeah, but that’s what I’m asking, though. I was just asking -- and
your counsel has instructed you not to answer, and what I want to know is what the
specific conversation as in the words going back and forth, about what you discussed
about this deposition or this case during the break.
[UMCPP’s Counsel]: And I would instruct him not to answer.
[Praxair’s Counsel]: Okay. We'll take it up with the magistrate.
Hogle Dep. 138:14-141:24. It ill behooves counsel to complain that Praxair’s counsel was
simply doing what they themselves had previously done.
Four, Plaintiffs cite to a colloquy during the end of the Frith deposition again taken
completely out of context. By that time in the Frith deposition, Plaintiffs’ counsel had already

exceeded the seven (7) hours of questioning permitted under Rule 30. Plaintiffs’ counsel

represented that he only had five (5) more minutes of questions and as a courtesy, counsel for the
-8-

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 9 of 12 PagelD: 3663

Praxair Defendants agreed that Plaintiffs’ counsel could question its witness for an additional
five (5) minutes. The colloquy Plaintiffs quote is following the expiration of the additional time,
wherein counsel for the Praxair Defendants is objecting to a second extension of time. All
depositions have to end eventually, and the Praxair Defendants had already accommodated
Plaintiffs’ counsel beyond what the rules require.

Finally, UMCPP suggests that is it entitled to counsel fees for responding to this appeal
because the appeal is frivolous. The Special Master already determined that the Praxair
Defendants’ application was not frivolous in his Recommendations dated November 5, 2019.
Accordingly, there is no basis to award UMCPP or Plaintiffs fees in connection with this appeal.

B. THE JOINT COMMISSION REPORT IS DISCOVERABLE AND
SHOULD BE PRODUCED.

UMCPP argues that it should not have to produce the Joint Commission Report because
1) it was prepared a year before the April 10, 2014 incident; 2) it does not concern compressed
gas; and 3) it is privileged and confidential.

First, the fact that the Joint Commission Report was prepared a year prior to the incident
does not make it irrelevant. In fact, it demonstrates what UMCPP knew prior to the incident.

Second, UMCPP argues that the Report is not relevant because it does not concern
compressed gas. The Report is relevant because it concerns prior safety-related events at the
hospital that initiated a review process. Thus, the Report is entirely relevant to whether UMCPP
was aware of prior safety issues, and how they responded to such issues. Even if the Report does
not concern compressed gas specifically, it could show that prior known incidents involving
compressed gas did not result in a comparable review process, which would certainly be
relevant. Rule 26(b) permits discovery of this sort, and UMCPP certainly has virtually no

burden or expense to producing the Report.

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 10 of 12 PagelD: 3664

Finally, UMCPP argues that the Joint Commission Report is protected by the self-critical
analysis privilege embodied by the New Jersey Patient Safety Act. For the reasons set forth in
the Praxair Defendants’ moving brief, New Jersey’s Patient Safety Act (‘PSA’) does not apply
to the Joint Commission Report; therefore, the self-critical analysis privilege set forth therein
also does not apply.

Without any support from New Jersey courts, UMCPP suggests that the state-specific
interpretations of three entirely different state-specific statutes are somehow instructive in the
state-specific application of New Jersey’s PSA and self-critical analysis privilege to joint
commission reports. UMCPP points to cases relying on state-specific histories of broad
interpretation in Wisconsin, Florida, and Texas. See, e.g., Variety Children’s Hosp. v. Mishler,
670 So. 2d 184, 186 (Fla. Dist. Ct. App. 1996) (“The language in Cruger [interpreting statutory
intent] is extremely broad.”).

UMCPP relies on such cases without any reference to the key differences in the patient
safety acts of those states as compared to New Jersey’s statute. Additionally, UMCPP fails to
recognize that unlike other states, New Jersey courts have not likewise construed the state’s PSA
broadly. The New Jersey Supreme Court in Brugaletta v. Garcia, 234 N.J. 225, 243 (2018),
affirmed that the scope of the self-critical analysis privilege of the New Jersey PSA has only a
narrow application, unlike the judicial interpretations of the other state statutes that UMCPP cites
as somehow analogous.

As UMCPP admits, no New Jersey court has decided whether the PSA protects joint
commission reports from disclosure in discovery, but the broad interpretations of other state

statutes are irrelevant in interpreting N.J.S.A. 26:2H-12.25 and certainly do not provide an

-10-

5066565v1
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 11 of 12 PagelD: 3665

answer on this point. For the reasons outlined in the Praxair Defendants’ moving brief, the New

Jersey statute is inapplicable to the instant Joint Commission Report.

C. CONCLUSION

The Praxair Defendants therefore request that this Court order counsel (i) to comply with

this Court’s October 26, 2017 Order that “[n]o objections to questions posed at depositions shall

be made other than as to lack of foundation, form or privilege” and (i1) to refrain from making

any further speaking objections during forthcoming depositions. The Praxair Defendants also

request that this Court order the production of the Joint Commission Report.

Dated: December 9, 2019 By:

5066565v1

MONTGOMERY, McCRACKEN,
WALKER & RHOADS, LLP

s/Georgette Castner

Paul H. Zoubek, pzoubek@mmwr.com
Jeremy D. Mishkin, jmishkin@mmwr.com
(admitted pro hac vice)

Georgette Castner, gcastner@mmwr.com
Liberty View, Suite 600

457 Haddonfield Road

Cherry Hill, NJ 08002

Tel: (856) 488-7700

Fax: (856) 488-7720

Attorneys for Praxair Defendants

-l1-
Case 3:16-cv-02435-BRM-DEA Document 265 Filed 12/09/19 Page 12 of 12 PagelD: 3666

CERTIFICATE OF SERVICE
I, Georgette Castner, hereby certify that on this date, the foregoing Praxair Defendants’
Reply Brief in Support of Their Motion Appealing from the Special Master’s Recommendations
dated November 5, 2019 and Certification of Georgette Castner, Esquire in support have been

served via the Court’s CM/ECF system to all counsel of record.

Dated: December 9, 2019
s/Georgette Castner
Georgette Castner

-12-

5066565v1
